IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,085



                 EX PARTE ROBERT RANDALL SALINAS, Applicant



              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 06-CR-0428-A IN THE 28th DISTRICT COURT
                          FROM NUECES COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of one count of

aggravated sexual assault of a child and one count of indecency with a child and sentenced to fifty

and twenty years’ imprisonment, to run concurrently. The Thirteenth Court of Appeals affirmed his

conviction. Salinas v. State, No. 13-06-501-CR, 2007 Tex. App. LEXIS 6753 (Tex. App.–Corpus

Christi, Aug. 23, 2007) (not designated for publication).

       Applicant contends that his appellate counsel rendered ineffective assistance because counsel
                                                                                                        2

failed to timely notify Applicant that his conviction had been affirmed and failed to advise him of

his right to petition for discretionary review pro se.

       Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court

has entered findings of fact and conclusions of law that appellate counsel failed to timely notify

Applicant that his conviction had been affirmed and failed to advise him of his right to petition for

discretionary appeal pro se. The trial court recommends that relief be granted. Ex parte Wilson, 956
S.W.2d 25 (Tex. Crim. App. 1997). We find, therefore, that Applicant is entitled to the opportunity

to file an out-of-time petition for discretionary review of the judgment of the Thirteenth Court of

Appeals affirming his conviction in Cause No. 06-CR-0428-A from the 28th Judicial District Court

of Nueces County. Applicant shall file his petition for discretionary review with the Thirteenth

Court of Appeals within 30 days of the date on which this Court’s mandate issues.



Delivered: January 28, 2009
Do not publish